USCA11 Case: 21-13470       Date Filed: 05/24/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 21-13470
                    Non-Argument Calendar
                    ____________________

VALERIE STRODE,
                                              Plaintiff-Appellant,
versus
WAL-MART STORES, INC.,
n.k.a. Walmart, Inc.,
n.k.a. Wal-Mart Stores East, LP,


                                            Defendant-Appellee.
USCA11 Case: 21-13470         Date Filed: 05/24/2022    Page: 2 of 8




2                      Opinion of the Court                 21-13470

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 2:19-cv-00669-JLB-NPM
                    ____________________

Before WILLIAM PRYOR, Chief Judge, WILSON, and ANDERSON, Cir-
cuit Judges.
PER CURIAM:
       Valerie Strode appeals the summary judgment in favor of
Wal-Mart Stores, Inc. The district court ruled that Strode failed to
prove that Walmart had constructive notice of a liquid on its floor
that caused Strode to slip and fall, which served as the basis for her
negligence claim against Walmart. See Fla. Stat. § 768.0755(1). We
affirm.
       One evening, Strode and her adult son visited a Walmart
store in Fort Myers, Florida, where she regularly shopped. As
Strode’s son pushed a grocery cart through a main aisle containing
large product displays and pallets of goods, Strode slid on one foot
and fell. According to Strode, the area had been free of substances
during her past visits, it was not raining that day, and neither she
nor her son noticed anything on the floor before she fell. Strode’s
son located a Walmart associate, and after he helped his mother
stand up, the two of them observed a small amount of “orange-ish”
liquid on the floor that had smeared “about a foot.” The liquid
USCA11 Case: 21-13470         Date Filed: 05/24/2022     Page: 3 of 8




21-13470                Opinion of the Court                         3

contained track marks consistent with and debris transferred from
Strode’s flip-flop.
        Although a product display blocked a view of Strode’s fall,
video footage from two surveillance cameras recorded a Walmart
stockboy working in the main aisle up to 16 seconds before Strode’s
fall. The stockboy moved pallets of goods and restocked shelves.
       The surveillance cameras also recorded customers shopping
in the main aisle without incident. One customer pushed his shop-
ping cart through the area 11 seconds before Strode arrived. A still
image of the customer was blurred but showed an object lying in
the child seat of the cart.
       Strode filed in a Florida court a complaint against Walmart,
which removed the action to federal court based on diversity of
citizenship. See 28 U.S.C. § 1332. Strode complained that Walmart
breached its “duty to maintain [its] premises in a reasonably safe
condition” “and caused [her] to fall as the result of [a] slippery liq-
uid substance on the floor.”
        During discovery, Franklin Oliver, a corporate representa-
tive for Walmart, and Strode’s son, who Walmart hired as an em-
ployee after his mother’s accident, testified that company employ-
ees are trained to inspect store floors constantly and are required if
they see a liquid on the floor to wipe it up or have maintenance
clean it up. Strode’s son testified that employees are trained “to be
as vigilant as possible.”
USCA11 Case: 21-13470         Date Filed: 05/24/2022     Page: 4 of 8




4                       Opinion of the Court                 21-13470

       Walmart moved for summary judgment based on Strode’s
failure to produce evidence that it knew liquid was on its floor. See
Fla. Stat. § 768.0755(1). The company argued that Strode failed to
identify “what type of liquid [caused her fall], the source of the liq-
uid, or how long it had been there” or “to produce any evidence
that establishe[d] the length of time the alleged liquid was on the
floor” or “that would support an inference that the liquid was pre-
sent for any substantial amount of time to charge Walmart with
constructive notice.”
        The district court entered summary judgment in favor of
Walmart. The district court ruled that Strode failed to create a
“genuine issue of material fact as to Walmart’s constructive
knowledge about the presence of a liquid on the floor where she
slipped.” After reviewing deposition testimony and the surveil-
lance video recording, the district court found that Walmart “em-
ployees working in the area had not inspected the floor before Ms.
Strode’s accident.” “But [the district court ruled that] evidence of
Walmart’s employees’ mere failure to conduct an inspection, with-
out more, [did] not carry the day” because “there [was] no evidence
that whatever liquid Ms. Strode claimed to have slipped on was on
the floor long enough to establish constructive notice . . . .” The
district court rejected Strode’s argument that the stockboy over-
looked liquid on the floor. Based on the presence of the customer
with an object in the baby seat moments before Strode’s fall and
her description of the liquid as marred solely by her, the district
court determined that no jury could “reasonably infer that liquid
USCA11 Case: 21-13470         Date Filed: 05/24/2022    Page: 5 of 8




21-13470               Opinion of the Court                         5

was on the floor for a sufficient length of time to establish
Walmart’s constructive knowledge of the liquid.”
       We review de novo a summary judgment. Newcomb v.
Spring Creek Cooler Inc., 926 F.3d 709, 713 (11th Cir. 2019). “We
must view all of the evidence in a light most favorable to the non-
moving party and draw all reasonable inferences in that party’s fa-
vor.” Id. Summary judgment is appropriate when “the movant
shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a).
        Under Florida law, which the parties agree applies, “[a] prop-
erty owner owes an invitee a duty to use reasonable care in main-
taining the property in a reasonably safe condition.” Khorran v.
Harbor Freight Tools USA, Inc., 251 So. 3d 962, 965 (Fla. Dist. Ct.
App. 2018) (internal quotation marks omitted). A business is not
liable for a foreign substance that causes a customer to slip and fall
“based solely on [its] general failure to maintain the premises.” N.
Lauderdale Supermkt., Inc. v. Puentes, 332 So. 3d 526, 530 (Fla.
Dist. Ct. App. 2021). The injured customer must “prove that the
business establishment had actual or constructive notice of the dan-
gerous condition before liability may be found.” Id. In Florida, a
statute governs the duty of a business to its customers to prevent
slips and falls:
        (1) If a person slips and falls on a transitory foreign
        substance in a business establishment, the injured per-
        son must prove that the business establishment had
USCA11 Case: 21-13470         Date Filed: 05/24/2022      Page: 6 of 8




6                       Opinion of the Court                  21-13470

       actual or constructive knowledge of the dangerous
       condition and should have taken action to remedy it.
       Constructive knowledge may be proven by circum-
       stantial evidence showing that:
       (a) The dangerous condition existed for such a length
       of time that, in the exercise of ordinary care, the busi-
       ness establishment should have known of the condi-
       tion; or
       (b) The condition occurred with regularity and was
       therefore foreseeable.
Fla. Stat. § 768.0755.
        Strode produced no evidence that the liquid remained on
the floor “for such a length of time that . . . [Walmart] should have
known” of its existence. See id. Strode maintains that a juror could
infer that, before her fall as the Walmart stockboy worked in the
aisle, at least two shoppers walked through and “could [have] . . .
caused a spill” that the stockboy “should have discovered.” But
“[a]n inference is not a suspicion or a guess. It is a reasoned, logical
decision to conclude that a disputed fact exists on the basis of an-
other fact that is known to exist.” Siewe v. Gonzales, 480 F.3d 160,
168 (2d Cir. 2007) (cited in Pretka v. Kolter City Plaza II, Inc., 608
F.3d 744, 754 (11th Cir. 2010)). Strode’s “[s]peculation [about the
presence of the liquid] does not create a genuine issue of fact; in-
stead, it creates a false issue, the demolition of which is a primary
goal of summary judgment.” Cordoba v. Dillard’s, Inc., 419 F.3d
USCA11 Case: 21-13470         Date Filed: 05/24/2022      Page: 7 of 8




21-13470                Opinion of the Court                          7

1169, 1181 (11th Cir. 2005) (quoting Hedberg v. Ind. Bell Tel. Co.,
47 F.3d 928, 931–32 (7th Cir. 1995)).
        Strode argues that Oliver testified the stockboy “should have
seen the liquid given the significant amount of time he spent in”
the aisle, but Strode misrepresents Oliver’s testimony. Oliver af-
firmed that “if [Walmart employees] cause a liquid [to] spill or an-
ything like that they should immediately clean it up.” And when
asked if an “associate was in the same area as [where] Miss Strode
fell and if there was liquid on the floor that was his responsibility
to see it and clean it up,” Oliver responded that, “If it was on the
floor, yes, and if he saw it, yes, it was his responsibility to clean it
up or get someone or get maintenance to clean it up.” Oliver also
responded “Yes” when asked, “Was the Wal-Mart associate stocker
in the area where Miss Strode fell for a significant amount of time
so if he was looking he should have seen the liquid on the floor if it
was there.” As the district court stated, all of Strode’s questions “as-
sume[d] the liquid was on the floor before [the stockboy] left the
area, not after.” Oliver conceded no wrongdoing by Walmart.
        We are unpersuaded by Strode’s argument that the cus-
tomer who immediately preceded her through the aisle caused her
fall. Strode argues that the customer “did not have anything in his
cart to spill” or “contact anything that could have caused a spill.”
But still images from the video show an object in the child seat of
the customer’s cart. Strode also argues that, had the customer been
the source of the liquid, he would have left “an extended trail,” but
USCA11 Case: 21-13470           Date Filed: 05/24/2022      Page: 8 of 8




8                        Opinion of the Court                    21-13470

it is just as likely that any liquid from his cart could have left a single
drop.
        The district court did not err. It correctly disregarded
Strode’s alleged “inference [that the liquid was on the aisle floor
long enough for the stockboy to notice as] based on speculation
and conjecture [and] [a]s not reasonable.” Ave. CLO Fund, Ltd. v.
Bank of Am., N.A., 723 F.3d 1287, 1294 (11th Cir. 2013). And, in the
words of the district court, “what little evidence . . . [existed] sug-
gest[ed] . . . the liquid was not on the floor for very long.” Strode
and her son testified they “didn’t notice anything” on the floor be-
fore her fall and that the amount of liquid involved was “small.”
And both mother and son testified that the liquid had smeared
when she fell and that the liquid was contaminated only with the
debris deposited by her flip-flop. See Oliver v. Winn-Dixie Stores,
Inc., 291 So. 3d 126, 129 (Fla. Dist. Ct. App. 2020) (concluding that,
when liquid that caused customer to slip and fall had “no wheel
tracks,” “[t]his hardly establishes that the dangerous condition ex-
isted for such a length of time that in the exercise of reasonable care
the condition would have been known to the defendant.”). Because
no evidence suggested that the liquid that caused Strode’s fall was
on the ground long enough to impute constructive knowledge to
Walmart, it was entitled to summary judgment.
       We AFFIRM the summary judgment in favor of Walmart.